Title: From James Madison to Robert R. Livingston, 4 September 1801
From: Madison, James
To: Livingston, Robert R.


Dear Sir
Monticello Sepr. 4. 1801
Information is just received that the sloop of War, the Maryland, has arrived with despatches from Mr. Murray & Mr. Dawson. By some accident the despatches, tho’ forwarded from Washington have not yet got to hand. It appears however by letters alluding to their contents, that an objection is made by the French Government to the Treaty in the form given to it by striking out the second article. It is extremely probable that this is an ostensible objection only, the real one being drawn from the nature of particular articles which a change of circumstances has rendered less admissible, than they were calculated to be in the posture of Europe at the date of the Treaty. Be this as it may, it is understood that a ratification has not taken place, and that Mr. Murray is engaged in negociation on the subject. It also appears by Official information that the Bashaw of Tripoli declared war against the United States before the middle of May last, and consequently that the services of the Boston, in the Mediterranean, ought not to be unnecessarily delayed, if she is to go at all into that sea. These considerations have led the President to determine that you should embark as soon as the Frigate can be made ready to receive you. She will land you at Bourdeaux and proceed immediately to her destination. The Secretary of the Navy to whom the President communicates his determination by the present mail, will give you such information as will best enable you to regulate your movements in concert with those of the Frigate. Your instructions & other necessary documents will be transmitted with as little delay as is permitted by that which has happened to the despatches.
Mr. Graham, the Secretary to the Legation to Madrid being now ready to join Mr. Pinkney, will probably find it most convenient to be one of the companions of your voyage. With sentiments of the highest respect & esteem, I have the honor to remain, Dear Sir, Your Most Obedt servt.
James Madison
 

   RC (NNMus); letterbook copy (DNA: RG 59, IC, vol. 1). RC docketed by Livingston.


   See Wagner to JM, 31 Aug. 1801, and n. 5, and 12 Sept. 1801.


   Jefferson wrote to Robert Smith on 5 Sept.: “With respect to the Boston she may get ready for departure as soon as possible. We do not consider it as proper to delay either the vessel or mr. Livingston. The delay under which the treaty is may possibly be perpetual; and if it be so, I see no great misfortune in it.… In the mean time the minister should take his place, and relieve mr. Murray from attendance at Paris” (DLC: Jefferson Papers).

